Title: Charles Adams to John Adams, 26 December 1792
From: Adams, Charles
To: Adams, John


My dear Sir
New York Decr 26 1792
I am very sorry that Mr Bull has been so very dilatory that I received the horses but a day or two since He I find can make good promises. I am now looking out for a purchaser and hope to find one soon The horses do not look so well as I expected they would. We have accounts from Europe of the retreat of the combined armies from France. In this event I am only able to see a state of Anarchy continue for a longer space of time for They disposition of The French people is now much less inclined to a state of Tranquillity than ever. This unhappy Country will I fear be ruined de fond encomble The Federal party in this State bite their chains while Clinton and his party Lord it over them with uncontroled sway. In his appointments he thrusts all kind of real merit asside and opens the door to none but his devotees. He has made Morgan Lewis a brother in law of Chancellor Livingston a judge of the Supreme Court, a man who is as unfit for a judge as any lawyer at our bar in preference to Mr Benson or Mr Jones He has made Nathaniel Lawrence attorney General a man who never opens his lips at the Bar but has this merit that he is his. And even poor me he has chosen to vent his spite upon by preferring one of his young adorers to hold a Notarial Seal. He makes thorough work I assure you. I will venture to ask you one question Whether it is not propable if he goes on in this way for three years longer he may not fix himself very firmly in the saddle? There are two more measures which we expect A vote of thanks to the majority of the Canvassers a William Livingston as member from this City to Congress. If These two things happen I suppose they will have finished this winters Campaign They are more mortified than they are willing to allow at the unsuccesful attempt of their head for the office of Vice President. The Baron desires his respects he intends to visit Philadelphia in a few days We have had a sorrowful house for sometime my poor friend Mulligan lost two of his sisters in one day by an epidemical fever which is raging with great violence in this City. Do not think me indolent I am not and will write constantly to you.
Adieu my dear father beleive / me your dutiful and affectionate son
Charles Adams
